DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 3, 8, 9, 10, 15, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tourapis et al. (US 2020/0314435, referred to herein as “Tourapis”) in view of Vosoughi et al. (US 2020/0013215, referred to herein as “Vosoughi”).

Regarding claim 1, Tourapis discloses: A method of interframe point cloud attribute decoding of video data (Tourapis: Fib. 2B, disclosing decoding of interframe point cloud attribute video data), the method being performed by at least one processor (Tourapis: paragraphs [0016] and [0017], disclosing encoding and decoding by the use of processors), and the method comprising: 
obtaining a first reconstructed residual (Tourapis: Fig. 2B, paragraph [0121], disclosing video decompression of spatial images—e.g., to generate a first reconstructed residual); 
obtaining a quantization index of a second reconstructed residual (Tourapis: Fig. 3A, paragraph [0127], disclosing segmentation of point cloud information into patches—e.g., a subset of a surface; paragraph [0159], disclosing use of quantized depth values associated with the patches); 
obtaining the second reconstructed residual, based on the obtained quantization index of the second reconstructed residual and the obtained first reconstructed residual (Tourapis: Fig. 2B, paragraph [0121], disclosing decoding of occupancy map and auxiliary patch information; paragraph [0152], disclosing that the geometry/depth images may be packed into image frames and associated with auxiliary patch information; paragraphs [0159] through [0167], disclosing use of quantization values to obtain the patch information; paragraph [0533], disclosing that the auxiliary information may be coded using residuals); and 
obtaining a color attribute of a point of a point cloud by decoding the obtained second reconstructed residual or decoding a transform residual based on the obtained second reconstructed residual (Tourapis: Fig. 2B, paragraph [0121], disclosing generation of a reconstructed point cloud based on the decoded video images and the decoded patch information; paragraph [0150], disclosing that the patch information may include attributes such as a color value of a pixel located at a particular position),
wherein the first reconstructed residual and the second reconstructed residual are each a reconstructed residual (Tourapis: paragraphs [0533] and [0537], disclosing use of auxiliary information as residuals to reconstruct video information during the decoding process)…
Tourapis does not explicitly disclose a reconstructed residual of a respective channel of the color attribute.
However, Vosoughi discloses a reconstructed residual of a respective channel of the color attribute (Vosoughi: paragraph [0054], disclosing coding of attribute information for point cloud video; Figs. 7A-C, paragraphs [0074] and [0108], disclosing use of color channels in the coding of information for point cloud encoding).
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the color channel coding of Vosoughi in the method of Tourapis.
One would have been motivated to modify Tourapis in this manner in order to better code coefficient information that may increase coding efficiency (Vosoughi: paragraphs [0003] through [0004]).

	Regarding claim 2, Tourapis and Vosoughi disclose: The method of claim 1, wherein the obtaining the quantization index of the second reconstructed residual comprises entropy decoding a coded version of the quantization index of the second reconstructed residual to obtain the quantization index of the second reconstructed residual (Tourapis: paragraph [0173], disclosing that depth information associated with the patches may be entropy coded).

	Regarding claim 3, Tourapis and Vosoughi disclose: The method of claim 1, wherein the obtaining the second reconstructed residual comprises: inverse quantizing the obtained quantization index; and adding the inverse quantized quantization index to the obtained first reconstructed residual, to obtain the second reconstructed residual (Tourapis: paragraphs [0159] through [0167], disclosing use of quantization values to obtain the patch information; Claim 19, disclosing inverse quantization operations associated with point cloud information).

Regarding claim 8, the claim recites analogous limitations to claim 1, above, and is therefore rejected on the same premise.

Regarding claim 9, the claim recites analogous limitations to claim 2, above, and is therefore rejected on the same premise.

Regarding claim 10, the claim recites analogous limitations to claim 3, above, and is therefore rejected on the same premise.

Regarding claim 15, the claim recites analogous limitations to claim 1, above, and is therefore rejected on the same premise.

Regarding claim 16, the claim recites analogous limitations to claim 2, above, and is therefore rejected on the same premise.

Regarding claim 17, the claim recites analogous limitations to claim 3, above, and is therefore rejected on the same premise.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,202,054 in view of Vosoughi. 

Claim 1 of Instant Application
1. A method of interframe point cloud attribute decoding of video data, the method being performed by at least one processor, and the method comprising: 
obtaining a first reconstructed residual; 
obtaining a quantization index of a second reconstructed residual; 
obtaining the second reconstructed residual, based on the obtained quantization index of the second reconstructed residual and the obtained first reconstructed residual; and 
obtaining a color attribute of a point of a point cloud by decoding the obtained second reconstructed residual or decoding a transform residual based on the obtained second reconstructed residual, 
wherein the first reconstructed residual and the second reconstructed residual are each a reconstructed residual of a respective channel of the color attribute.
Claim 1 of US 11,202,054
A method of interframe point cloud attribute decoding of video data, the method being performed by at least one processor, and the method comprising:
obtaining a first reconstructed residual;
obtaining a quantization index of a second reconstructed residual;
obtaining the second reconstructed residual, based on the obtained quantization index of the second reconstructed residual and the obtained first reconstructed residual;
obtaining a color attribute of a point of a point cloud by decoding the obtained second reconstructed residual or decoding a transform residual based on the obtained second reconstructed residual; and
determining whether to obtain the second reconstructed residual based on the obtained quantization index of the second reconstructed residual and the obtained first reconstructed residual, based on a conditional check.

Table 1
Regarding claim 1, Claim 1 of U.S. 11,202,054 discloses many of the same limitations, as shown in Table 1.
Claim 1 of U.S. 11,202,054 does not explicitly disclose: wherein the first reconstructed residual and the second reconstructed residual are each a reconstructed residual of a respective channel of the color attribute.
However, Visoughi discloses: wherein the first reconstructed residual and the second reconstructed residual are each a reconstructed residual of a respective channel of the color attribute (Vosoughi: paragraph [0054], disclosing coding of attribute information for point cloud video; Figs. 7A-C, paragraphs [0074] and [0108], disclosing use of color channels in the coding of information for point cloud encoding).
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the color channel coding of Vosoughi in the method of Claim 1 of U.S. 11,202,054.
One would have been motivated to modify Claim 1 of U.S. 11,202,054  in this manner in order to better code coefficient information that may increase coding efficiency (Vosoughi: paragraphs [0003] through [0004]).

Claims 2-20 are likewise rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-17 of U.S. Patent No. 11,202,054 in view of Vosoughi. Claims 2-17 of U.S. 11,202,054 in view of Vosoughi present art that is not patentably distinct from claims 2-20 of the instant application. The motivation for combining claims of U.S. 11,202,054 and Vosoughi is the same as been discussed above.

Allowable Subject Matter
Claims 4, 5, 6, 7, 11, 12, 13, 14, 18, 19 and 20 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as amended to overcome the double patenting rejection discussed above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Braniff whose telephone number is (571)270-5009. The examiner can normally be reached M-F 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER T. BRANIFF
Primary Examiner
Art Unit 2484



/CHRISTOPHER BRANIFF/Primary Examiner, Art Unit 2484